Citation Nr: 1550520	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-35 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), claimed as due to herbicide exposure. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2014 the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board has recharacterized the issue on appeal to more accurately reflect the nature and scope of the claimed disability.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, he had service in or near the Korean DMZ during the qualifying time period in which he may be presumed to have been exposed to herbicide agents. 

2.  The Veteran has IHD.


CONCLUSION OF LAW

The criteria for service connection for IHD are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In light of the favorable action taken herein, no discussion of the VCAA requirements is required.

II.  Analysis

Here, the Veteran contends that his IHD was the result of exposure to herbicide agents, while stationed in Korea.  See, e.g., Board's hearing transcript dated October 2014.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as IHD, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (2014); 38 C.F.R. § 3.309(e)(2015).

A veteran who, during active military, served near the Demilitarized Zone (DMZ) in Korea between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Department of Defense has identified specific units, including the 7th Infantry Division and 2nd Infantry Division, that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o.  Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245 -01 (Jan. 15, 2011) (to be codified at 3.307(a)(6)(iv)).  

The medical evidence establishes that the Veteran has a current diagnosis of IHD.  See, e.g., Dr. A. Marano's statement dated January 2012 and Dr. B.N. Asher's statement dated January 2012.  

The crucial question here is whether the Veteran had service at or around the DMZ during the presumptive period to trigger the presumption of exposure to herbicides.

The Veteran specifically claims that he was exposed to herbicide agents while performing his military duties in and near the DMZ.  The Veteran asserts that he was assigned to the 7th Infantry Division, stationed at Camp Knox, near the DMZ.  He explained that in addition to being stationed in Camp Knox, Korea, he was often required to perform duties near the DMZ and at the DMZ.  

A personnel information exchange system (PIES) response indicates that Veteran's service treatment records (STRs) and service personnel records were partly destroyed by mold and fire, and that available service records were electrically uploaded.  A separate PIES response stated that although service records can be reconstructed, the information necessary to reconstruction the Veteran's records are unavailable.  

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.  

The Veteran's available personnel records reveal that he was assigned to the 6th Battalion, 80th Field Artillery Unit.  Furthermore, several STRs show stamps reflect treatment at the Aid Station of the 7th Infantry Division in 1969.  See, e.g., STRs dated February 1969 and May 1969.  Defense personnel records information system (DPRIS) confirmed that the Veteran's unit was stationed at Camp Knox, Korea, approximately nine mile from the Korean DMZ. 

In an October 2012 memorandum, the U.S. Army & Joint Services Records Research Center (JSRRC) coordinator indicated that information required to verify the Veteran's herbicide exposure in Korea was insufficient to research further and that further attempts would be futile. 

To support his contentions, the Veteran submitted a letter from a retired U.S. Field Artillery Captain, E.V. Burns, who stated that he was assigned to the 6th Battalion, 80th Field Artillery Unit, and 7th Infantry Division from January 1968 to December 1968.  He also stated that his unit was positioned in the 2nd Infantry Division area, which reinforced fire wells in the Koran DMZ.  He indicated that the Veteran was assigned to his unit at that time.  E.V. Burns indicated that the Veteran was assigned additional military duties that included frequent field missions that were located adjacent to the DMZ.  Further, E.V. Burns stated that the Veteran was assigned to two operations that involved exposure to herbicide.  E.V. Burns indicated that liquid herbicide agents were distributed to the Veteran to suppress vegetation.  

Additionally, a statement from his fellow serviceman, A.R. Staats, indicated that he and the Veteran were assigned to the 6th Battalion, 80th Field Artillery Unit, and 7th Infantry Division from April 1968 to June 1969.  

In sum, the Veteran's 1969 STRs and submitted lay statements support his claim that he was assigned to the 7th Infantry Division at times from April 1968 to June 1969.  Furthermore, the Department of Defense recognizes that the 7th Infantry Division unit was exposed to herbicide agents during the time that the Veteran was assigned to that unit.  Additionally, the Veteran stated that his military duties required him to go to the DMZ.  Furthermore, an individual identified as his former military Captain corroborated that the Veteran performed such militaries duties at the DMZ.  

IHD is presumed to be service connected when a veteran has had presumed herbicide exposure.  Here, there is no evidence which serves to rebut that presumption.  Therefore, based upon the evidence and resolving all doubt in favor of the Veteran, the Board finds that the Veteran was exposed to herbicides while stationed in Korea.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2015).  

Service connection for IHD has been satisfied on a presumptive basis and is granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).


ORDER

Service connection for IHD is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


